DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The comments on claim interpretation of “means plus function” limitations under 35 USC 112(f) as made in the previous Office action mailed October 26, 2021 are maintained herein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 15, the preamble of the claim is amended to read as follows to correct a minor typographical error:
 	“A [[a]] system for determining a separation distance between a machining tool and a surface of a workpiece or material, the system comprising:”
Allowable Subject Matter
Claims 1-16 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, either alone or in combination, fails to disclose or render obvious a method for determining a separation distance between an object or a material and a processing or measuring tool for measuring said object or material, the method being allowable for the reasons given in the previous Office action of record mailed October 26, 2021, in combination with the rest of the limitations of the above claim.
As to claim 14, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for determining a separation distance between an object or material and a processing or measuring tool for measuring said object or material, the system being allowable for the reasons given in the previous Office action of record mailed October 26, 2021, in combination with the rest of the limitations of the above claim.
As to claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for determining a separation distance between a machining tool and a surface of a workpiece or material, the system comprising, among other essential features, a processor that detects a position of a pattern of interference fringes between the measurement beam and the reference beam along said predetermined illumination axis on said common region of incidence, an extension of the pattern of interference fringes along the predetermined illumination axis corresponding to the coherence length of said low coherence optical radiation; and the processor further determining a difference in optical length between the measurement optical path and the reference optical path, indicative of a difference between (a) a current separation distance between the processing or measuring tool and a surface of the object at the end of the processing or measuring tool proximal to the object and (b) the predetermined nominal separation distance as a function of the position of said pattern of interference fringes along said predetermined illumination axis of said common region of incidence, wherein said optical interferometric sensor assembly comprise an arrangement of photodetectors along said predetermined illumination axis, and the predetermined angle of incidence is controlled in such a way that a spatial frequency of said pattern of interference fringes is greater than spatial frequency of the photodetectors of said arrangement, the spatial frequency of said pattern of interference fringes increasing with an increase of said predetermined angle of incidence resulting in a spatial demodulation of the pattern of interference fringes at a lower spatial frequency as a consequence of a distortion due to sub-sampling, whereby a maximum difference in optical length determinable between the measurement optical path and the reference optical path increases, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 3, 2022